Case 2:19-cv-00347-JRG Document 342 Filed 05/17/21 Page 1 of 3 PageID #: 18043




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

 ACORN SEMI, LLC                            §
                                            §
 v.                                         §   Case No. 2:19-cv-00347-JRG
                                            §
 SAMSUNG ELECTRONICS CO., LTD.,             §
 ET AL                                      §

                     MINUTES FOR JURY TRIAL DAY NO. 3
             HELD BEFORE U. S. DISTRICT JUDGE RODNEY GILSTRAP
                                  May 17, 2021

OPEN: 08:31 AM                                                      ADJOURN: 05:23 PM

 ATTORNEYS FOR PLAINTIFF:                  See attached.

 ATTORNEYS FOR DEFENDANT:                  See attached.

 LAW CLERKS:                               Lee Matalon
                                           Cason Cole
                                           Thomas Derbish

 COURT REPORTER:                           Dana Hayden, CCR, RMR, CRR, CRC

 COURTROOM DEPUTY:                         Andrea Brunson


   TIME                                         MINUTES
 08:31 AM   Court opened.
 08:31 AM   Exhibits used prior day read into the record.
 08:34 AM   Jury entered the courtroom.
 08:35 AM   Cross examination of Dr. Edwin Piner by Mr. Cordell, continued.
 08:38 AM   Courtroom sealed.
 08:39 AM   Cross examination of Dr. Edwin Piner by Mr. Cordell, continued.
 09:16 AM   Courtroom unsealed.
 09:17 AM   Cross examination of Dr. Edwin Piner by Mr. Cordell, continued.
 09:22 AM   Redirect examination of Dr. Edwin Piner by Ms. Rayburn.
 09:51 AM   Courtroom sealed.
 09:52 AM   Redirect examination of Dr. Edwin Piner by Ms. Rayburn, continued.
 09:59 AM   Recross examination of Dr. Edwin Piner by Mr. Cordell.
 10:07 AM   Further redirect examination of Dr. Edwin Piner by Ms. Rayburn.
 10:10 AM   Witness excused.
 10:10 AM   Courtroom unsealed.
Case 2:19-cv-00347-JRG Document 342 Filed 05/17/21 Page 2 of 3 PageID #: 18044




   TIME                                          MINUTES
 10:10 AM   Jury excused for recess.
 10:11 AM   Court recessed.
 10:28 AM   Court reconvened.
 10:29 AM   Jury returned to courtroom.
 10:30 AM   Witness sworn. Direct examination of Dr. Hong-Lae Park by Mr. Reiter.
 10:38 AM   Courtroom sealed.
 10:39 AM   Direct examination of Dr. Hong-Lae Park by Mr. Reiter, continued.
 11:16 AM   Cross examination of Dr. Hong-Lae Park by Mr. Fowler.
 12:06 AM   Redirect examination of Dr. Hong-Lae Park by Mr. Reiter.
 12:14 PM   Recross examination of Dr. Hong-Lae Park by Mr. Fowler.
 12:15 PM   Courtroom unsealed.
 12:16 PM   Jury excused for lunch.
 12:18 PM   Court instructed the parties to (1) meet and confer; and (2) submit and furnish to the
            Court (via email to the law clerk) an updated joint submission of proposed final jury
            instructions and verdict form in Word version format by 3:00 PM tomorrow afternoon.
 12:18 PM   Court recessed for lunch.
 01:16 PM   Court reconvened.
 01:16 PM   Court requested an update from the parties re: an issue raised this morning during in-
            chambers meeting re: MIL. The parties reported no resolution at this time. The parties
            will update the Court re: progress.
 01:18 PM   Jury returned to courtroom.
 01:19 PM   On behalf of Plaintiff, Mr. Dixon read into the record Samsung’s response to
            Interrogatory No. 5.
 01:21 PM   Plaintiff rested its case-in-chief
 01:21 PM   Witness sworn. Direct examination Dr. Jason Reifsnider by Mr. McKeon.
 01:49 PM   Courtroom sealed.
 01:49 PM   Direct examination Dr. Jason Reifsnider by Mr. McKeon, continued.
 02:22 PM   Cross examination Dr. Jason Reifsnider by Ms. Rayburn.
 02:54 PM   Redirect examination Dr. Jason Reifsnider by Mr. McKeon.
 03:00 PM   Witness excused.
 03:01 PM   Jury recessed for afternoon break.
 03:01 PM   Courtroom unsealed.
 03:01 PM   Court recessed for afternoon break.
 03:22 PM   Court reconvened.
 03:23 PM   Jury returned to courtroom.
 03:23 PM   Witness sworn. Direct examination of Dr. Jeffrey Bokor by Mr. Cordell.
 03:54 PM   Courtroom sealed.
 03:54 PM   Direct examination of Dr. Jeffrey Bokor by Mr. Cordell, continued.
 04:28 PM   Courtroom unsealed.
 04:28 PM   Direct examination of Dr. Jeffrey Bokor by Mr. Cordell, continued.
 04:45 PM   Courtroom sealed.
 04:46 PM   Direct examination of Dr. Jeffrey Bokor by Mr. Cordell, continued.
 05:08 PM   Courtroom unsealed.
 05:09 PM   Jury excused for recess.


                                            2
Case 2:19-cv-00347-JRG Document 342 Filed 05/17/21 Page 3 of 3 PageID #: 18045




   TIME                                        MINUTES
 05:10 PM   Court recessed.
 05:19 PM   Court reconvened.
 05:20 PM   Jury returned to courtroom.
 05:21 PM   Jury excused until tomorrow morning.
 05:23 PM   Court recessed until tomorrow morning.




                                           3
